DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,8-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 8546805, US 2013/196455,CN 101160646) in view of Tsun et al US 2014/0273533), Jennings et al (US 7279721),Wang et al (US 8309474), Zhang et al (US 9455164), Hawryluk et al (US 10083843, 2016/0181120) and Simon et al (US 2014/0027417;8937770).
Shen discloses except where emphasized for claim 1: 1. (Original) A laser annealing device for laser annealing of a wafer 10 on a wafer table 130 (abstract,fig 3-5E,T uniformity relative to wafer position, c 1 l 15-25-pattern effects), comprising: a laser light source system 100, comprising at least two lasers 150,250,260 configured to output laser beams at a tunable power(abstract,c 5 l35-45,c 6 l 60-67); a laser adjusting system 166,266,266B in connection with the laser light source system (fig 3-5), the laser adjusting system comprising at least two laser adjustors in one-to-one correspondence with the lasers 266A,FM1,267,266B,FM2, the laser adjusting system configured to monitor the powers of the laser beams and a position of a light spot 170,270 formed by the laser beams on a surface of the wafer (fig 3,4A)and to adjust a shape of the light spot and angles of incidence of the laser beams (266A,B,c 7 l 50-60-50-500 microns,c 7 l 10-25-incident angle,c 7 l 25-35-intensity,280,290,300—monitoring power,spot position,shape,angle); a temperature monitoring system(280,290-photodetectors,c 9 l 35-45,c 10 l 45-55,c 11 l 10-55), configured to measure in real time a temperature at a location on the surface of the wafer at which the light spot is formed; and a central control system 300, in connection with each of the laser light source system(fig 3,4A,coupled to 124,134,160,260,267,280,290), the laser adjusting system, the temperature monitoring system and the wafer table(coupled to 124,134,160,260,267,280,290, c 8 l 15-20), the central control system configured to receive data from the laser light source system, the laser adjusting system, the temperature monitoring system and the wafer table and to control the laser light source system, the laser adjusting system and the wafer table(c 2 l 25-c 3 l 40,c 10 l 15-c 12 l 35,fig 6A,B,7A,B,8A,B) , wherein the central control system (in the publication para 11,33,34,37,45,fig 3-A1,120,124,134,166,266A,300) is configured to select an optimum set of process parameters based on the location on the surface of the wafer at which the light spot is formed and based on reflectance at the location, wherein the laser light source system and the laser adjusting system are configured to expose the location of the wafer at which the light spot is formed based on the optimum set of process parameters, the temperature monitoring system is configured to measure a temperature at the location of the wafer at which the light spot is formed and transmit the temperature measurement to the central control system, and wherein the central control system (300 ,fig 3)is configured to determine whether the temperature is within a predefined temperature range based on the temperature at the location of the wafer at which the light spot is formed, and if not, recording an exposure temperature at the location and, when a subsequent location of the wafer having a same reflectance is to be exposed, adjusting parameters so that the wafer is exposed at an exposure temperature within the predefined temperature range, and if yes, causing the wafer table to move the wafer so that the light spot is located at a next location to be to be exposed, and wherein each of the laser adjustors comprises a spot detection system 266,266A,B,270,267(fig 3), an energy attenuation system 166,266,266B, 300(fig 4A), a light homogenization system and a rotation and translation member(fig 3, FM1,2,266,266A,B,c 7 l 50-60-50-500 microns,c 7 l 10-25-incident angle,c 7 l 25-35-intensity,280,290,300—monitoring power,spot position,shape, angle, Jennings 70,72,c 8 l 20-30) which are disposed sequentially along an optical path, the spot detection system being in connection with a corresponding one of the lasers and the central control system, the rotation and translation member disposed above the wafer. (c 6 l 35-60,c 8 l 15-50,c 9 l 5-45,c 10 l 40-55, 65-c 11 l 45-first light beam 268 which has a different wavelength than the first light beam 168 were used to generate an absorption distribution to compensate for variation with one laser beam; and since optical absorption also varies with the angle of incidence, polarization and orientation of the incident plane with respect to features on a wafer surface, second light beam 268 can be employed to improve absorption uniformity and temperature uniformity, fig 3,300,fig 5d, abstract, c 12 l 5-25-intensities of laser beams and angle of incidence of the laser beams are adjusted in unison). 
Shen teaches two lasers are operated in unison or simultaneously or sequentially.
In the cited column 12 Shen teaches in some examples that as two laser beams 168 and 268 scan, at least one preheat strength and one annealed strength vary, the beams are modulated according to first and second reflectivity maps stored in the system controller 300, at least one of which intensities is based on an average of the reflectivity measurements of each map. Shen teaches adjusting a laser beam, while recording data of unsatisfied irradiation regions and adjusting corresponding configuration of another laser with each beam of same or different wavelength or angle of incidence. The laser annealing scan repeats the steps over the entire wafer region. This ensures uniform annealing of the entire wafer surface.

The claim differs in:
 (1) temperature monitoring system, laser adjusting system comprising at least two laser adjustors in one-to-one correspondence with the lasers, the laser adjusting system configured to monitor the powers of the laser beams and a position of a light spot formed by the laser beams on a surface of the wafer and to adjust a shape of the light spot and angles of incidence of the laser beams within a temperature range, and wherein configuring laser systems to expose a wafer at the light spot based on optimum process parameters, measure temperature and transmit it to the system and record such exposure temperature adjusting parameter within predefined temperature range or move the wafer to a next location to be exposed and 
(2) adjusters comprising a light homogenization system.

Tsun teaches the temperature monitoring system and laser adjustment system comprising at least two laser adjustors in one-to-one correspondence with the lasers, and the laser adjusting system configured to monitor the powers of the laser beams in fig 1-3, para 16-18,20-21.
Jennings teaches the adjustment difference comprising at least two laser adjustors in one-to-one correspondence with the lasers, and the laser adjusting system configured to monitor the powers of the laser beams and a position of a light spot formed by the laser beams on a surface of the wafer and to adjust a shape of the light spot and angles of incidence of the laser beams within a temperature range in fig 2-5, c 5 l 15-20,c 6 l 20- c 7 l 40-uniformity of heating.
Wang teaches the monitoring system comprising at least two laser adjustors in one-to-one correspondence with the lasers, and the laser adjusting system configured to monitor the powers of the laser beams and a position of a light spot formed by the laser beams on a surface of the wafer and to adjust a shape of the light spot and angles of incidence of the laser beams within a temperature range in fig 3,6A,6B.6C, 7-12,280/300, para 51-67,76,c 8 l 55-c 11 1 25.
Zhang teaches the same in col 5 line 50-col 9 line 55, fig1-8. Zhang in paragraphs 18-35, fig 1-8 discloses a laser annealing device and an annealing method thereof, the annealing device comprises: a circulation time-delay device 300, an energy detector 105, a light equalizer 203, and more, for monitoring laser energy; and a controller 600, being connected to the laser and the circulation time-delay 300 respectively, for receiving the data information thereof and controlling it. Also, the laser regulator further monitors the position of the light spot, while the central control system being connected to the temperature monitoring system and receiving data thereof are conventional.
Hawryluk teaches recitations to configuring laser systems to expose a wafer at the light spot based on optimum process parameters, measure temperature and transmit it to the system and record such exposure temperature adjusting parameter within predefined temperature range or move the wafer to a next location to be exposed.
Hawryluk teaches two laser beams functioning as an activation beam and a heating beam, respectively. The reference teaches that two lasers simultaneously scanned the wafer region for annealing heat treatment. The reference is directed to technical effects of annealing or heat treatment which typically include interface plan arise Asian, lattice defect repair, impurity IN activation. In contrast to the activating light beam disclosed in the reference, the heating light beam up can be substantially used as a light source for annealing or heat treatment suggesting that both laser beams irradiate the annealing region at the same time. In the publication different wavelengths are used in multiple lasers. Paragraph 81 teaches a predetermined temperature and paragraph 73 teaches control of the preheat temperature. Paragraph 83 teaches measurement of reflected light 268R control the amount of optical power in one or both pre-anneal and scanning laser beams 168 and 268. In paragraph 78 the reference teaches repeating the scanning method. See figure 1 for scanning preheat laser 150 and annealing laser 250 with continuous power in each. Paragraph 3 teaches incorporation by reference US 854680, which is the Shen reference.

Simon et al (US 2014/0027417;8937770) teaches a laser annealing apparatus having adjusters comprising a light homogenization system. Simon teaches wherein the first optical unit comprises, an attenuator (Fig. 5D, attenuators 62A, 62B), a beam collimating and expanding lens group (see Fig. 3A; “the beam parts emerge about collimated from lenses 19 in array 18B” [shown in Fig. 1A], [¶ 0008]; Fig. 3A is similar to Fig. 1A but for two beams; as such, array 48B of Fig. 3A is similar to array 18B of Fig. 1A; the beams exiting lenses 22B are shown to be expanding), a beam homogenizer (Fig. 3A, homogenizers 42,46) and a polarization adjustment unit (Fig. 5D, polarizing beam splitter 70, /2 wave plate 72); note: the beams exiting the apparatus of Fig 5D are fed into the apparatus shown in Fig. 3A.
                             
    PNG
    media_image1.png
    603
    615
    media_image1.png
    Greyscale


The applied references are in the same field of endeavor and address the same or similar problem.
The advantage is uniform heating relative to or function of position and temperature and improved temperature uniformity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen by replacing the photodetector with the temperature monitoring system and controlling with the adjustment system operation as taught by Tsun,Jennings,Wang,Zhang,Hawryluk and add adjusters comprising a light homogenization system as taught by Simon for uniform heating relative to or function of position and improved temperature uniformity. 
Regarding components recited to be positioned “sequentially along an optical path,” rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950): Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” MPEP § 2144.04-VI-C.
References are to Shen unless otherwise indicated.
2.(Original) The laser annealing device according to claim 1, wherein a laser light source control system is connected between the central control system and the laser light source system, the laser light source control system configured to receive, from the central control system, a control command indicative of a control action on the power of the laser beam output from each of the lasers of the laser light source system and to feed a result of the control action back to the central control system(fig 3, c 11 l 3, c 12 l 35).  
3.(Original) The laser annealing device according to claim 1, wherein a laser adjustment control system is connected between the central control system and the laser adjusting system, the laser adjustment control system configured to receive, from the central control system, a control command indicative of a control action on each of theApplication No.Attorney Docket No. 0118/0297PUS 1Preliminary AmendmentPage 3 of 7 laser adjustors of the laser adjusting system and to feed a result of the control action back to the central control system(fig 3, c 11 l 3, c 12 l 35).  
4.(Original) The laser annealing device according to claim 1, wherein a wafer table control system is disposed between the central control system and the wafer table, the wafer table control system configured to receive, from the central control system, a control command indicative of a control action on movement of the wafer table and to feed a result of the control action back to the central control system(fig 3,134, c 11 l 3, c 12 l 35,c 8 l 15-30).  
5.(Original) The laser annealing device according to claim 1, wherein the temperature monitoring system is a pyrometer or a reflectance detector (107, para 14).  
6.(Original) The laser annealing device according to claim 1, wherein the lasers are connected to the laser adjustors by optical fibers(implicit,conventional,150,100266A,B).  
8.(Original) The laser annealing device according to claim 1, wherein the spot detection system comprises a power meter, a CCD detector and an image collector (conventional, implicit see citation  below).  
9.(Original) The laser annealing device according to claim 1, wherein the light homogenization system is implemented as a micro-lens array or an optical integrator rod(c 8 l 1-15,fig 3,conventional,implicit).  
10. (Original) The laser annealing device according to claim 1, wherein a beam expansion and collimation system is disposed between the energy attenuation system and the light homogenization system(conventional,implicit,see citation below).  
11. (Original) The laser annealing device according to claim 1, wherein the rotation and translation member comprises a galvanometer lens and a piezoelectric ceramic actuator(conventional,implicit,see citation below).  
12. (Original) The laser annealing device according to claim 1, wherein an F-0 lens is disposed between the rotation and translation member and the wafer(conventional,implicit,see citation below):.  
13. (Original) The laser annealing device according to claim 1, wherein the laser beams output from the at least two lasers comprise at least two different wavelengths(abstract,fig 3,4A,5,c 5 l 35-40,c 6 l 60-65,c 2 l 10- c 3 l 40).  
14. (Currently Amended) A method for annealing using the laser annealing device as defined in claim 1, comprising the steps of: S 1) placing a wafer on a wafer table and adjusting the wafer to be horizontally oriented; S2) determining, by the laser adjustors of the laser adjusting system, a location of the wafer at which a light spot is formed and determining an optimum set of process parameters based on reflectance at the location; S3) adjusting the laser light source system and the laser adjusting system, exposing the location of the wafer at which the light spot is formed based on the optimum set of process parameters, measuring the temperature at the location by the temperature monitoring system and transmitting the temperature measurement to the central control system; S4) determining whether the temperature is within a predefined temperature range by the central control system based on the received temperature measurement, if not, recording an exposure temperature at the location and, when a subsequent location of the wafer having a same reflectance is to be exposed, adjusting parameters of the laser light source system and of the laser adjusting system so that the wafer is exposed at exposure temperature within the predefined temperature range, and if yes, causing the wafer table to move the wafer so that the light spot is located at a next location to be exposed; and S5) determining whether the next location is a final location, if not, repeating steps S2) to S4) and otherwise, ending the method.  Shen discloses:

Col. 2 lines 10-25 of Chen discloses that the second laser beam may have the same wavelength as the first laser beam, and furthermore that the second laser beam may also have a different wavelength and a different configuration than the first laser beam, i.e. Steps Sl, S2 of claim 14 are disclosed. Chen also discloses that reflectivity data is collected from the wafer surface 12 as a function of the x-y axis, thereby generating reflectivity maps Rl (x, y) and R2 (x, y) for at least a portion of the wafer surface 12, and that the photodetector comprises an infrared detector, i.e., a combination of relevant parameters and a measurement of the reflectivity of the laser beam are disclosed; in addition, determining whether the exposure temperature conforms to the set temperature range and selecting corresponding jumping or repeating process steps by means of a temperature model is a conventional technique. 
See the rejection of claim 1.See Jennings, Wang and Zhang.
15. (Original) The method according to claim 14(c 2 l 10-c 3 l 40,fig 5A), wherein in step S2), determiningApplication No.Attorney Docket No. 0118/0297PUS IPreliminary Amendment Page 5 of 7the optimum (c 10 l 40-c 11 l 55)set of process parameters comprises the steps of: S21) selecting wavelengths for the respective lasers(170,270,c 12 l 5-25,fig 3, c 2 l 10-20c 2 l 25-c 3 l 40c 6 l 45- c 7 l 5); S22) for one of locations of the wafer, determining a plurality of sets of parameters each consisting of angles of incidence and powers of laser beams from the respective lasers (160,260, c 5 l 55-c 7 l 35); S23) for a selected set of parameters, measuring reflectance and absorbance of the laser beams at the one of locations of the wafer and determining an exposure temperature for the selected set of parameters using a temperature model(c 9  35- c 11 l 55); and S24) determining whether the exposure temperature is within a predefined temperature range, if not, performing step S23) for a next set of parameters, if yes, determining the selected set of parameters as the optimum set of process parameters and causing the wafer table to move the wafer to a next location and looping back to step S23(c 2 l 25- c 3 l 40,c 12 l 5-25,134,), and repeating this method until all the locations of the wafer have been so treated(fig 5E).  
16. (Currently Amended) A method for annealing using the laser annealing device as defined in claim 1, comprising the steps of: S1) placing the wafer on the wafer table and obtaining process parameters for the wafer; S2) selecting at least two lasers based on the process parameters, producing laser beams by the selected lasers and adjusting annealing angles and powers for the laser beams; and S3) annealing a surface of the wafer with a light spot jointly formed by the laser beams(abstract,c 12 l 5-25,c 9 l 5-40,c 10 l 40-c 11 l 55).  
17. (Original) The method according to claim 16, wherein in step Si), the process parameters are selected based on a type of the wafer from an annealing parameter model established in advance from measured surface dimensions of different types of wafers(c 9 l 5-40,c 10 l 40-c 11 l 55, c 1 l 1-25,c 2 l 25-c 3 l 40, c 9 l 5- 45, c 10 l 40-55).  
18. (Original) The method according to claim 16, wherein in step Sl), the process parameters are obtained by measuring in real time surface dimensions of the wafer(abstract).  
19. (Currently Amended) The method according to claim 16, 17 or 18, wherein theApplication No.Attorney Docket No. 0118/0297PUS1 Preliminary Amendmentage 6 of 7process parameters include surface dimensions of the wafer and reflectance indices of materials thereof(abstract).  
20. (Original) The method according to claim 19, wherein in step S2), based on the reflectance indices of the materials, selecting at least two lasers that produce laser beams at different wavelengths and adjusting powers of the laser beams(abstract).  
21. (Original) The method according to claim 20, wherein in step S2), based on the surface dimensions, different annealing angles are enabled by adjusting angles of incidence of the laser beams using corresponding ones of the laser adjustors(c 2 l 40-c 3 l 10, c 10 l40- c 11 l 55).  
22. (Original) The method according to claim 19, wherein in step S3), the light spot has an energy distribution that is compatible with the dimensions of the wafer and the reflectance indices of the materials thereof(c 3 l 10-30,fig 4A,6A,B,7A,B,8A,B,c 9 l 5-67).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See CN 103155106 fig 1-6 optical fiber R2,collimator,optical components,mirror,rotation and displacement device, etc:


    PNG
    media_image2.png
    530
    727
    media_image2.png
    Greyscale

and US 4663513 element 14 at least for fiber optics and spot detection system (example 5) in the subject field. See US 2008/0188012 para 19 CCD; 2008/0015728 para 21 lens array, same US 2005/0170572 para 13; 7364952 fig 8; US 6341042 10,11 -homogenizer and lens array, Hawryluk et al (US 2016/0181120) and Hawryluk et al (US 10847381), DIV of (US 10083843). The latter two references complement the applied reference of the inventor. Newly cited Im and Nakayama references teach simultaneous irradiation to be known in c 2 l 64 of ‘625, ¶62 of ‘469 and c14 l 55 of ‘952.

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. Simon has been applied and teaches at least a light homogenization system recited in the amendment wherein clause.
  The recitation drawn to operation of central control system 300 shown in fig 3 is taught in Shen: 
(c 6 l 35-60,c 8 l 15-50,c 9 l 5-45,c 10 l 40-55, 65-c 11 l 45-first light beam 268 which has a different wavelength than the first light beam 168 were used to generate an absorption distribution to compensate for variation with one laser beam; and since optical absorption also varies with the angle of incidence, polarization and orientation of the incident plane with respect to features on a wafer surface, second light beam 268 can be employed to improve absorption uniformity and temperature uniformity, fig 3,300,fig 5d, abstract, c 12 l 5-25-intensities of laser beams and angle of incidence of the laser beams are adjusted in unison). 

In addition to structural limitations, claims recite functional limitations drawn toward intended use or manner of operating the claimed apparatus. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. (1) "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQe2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
	
Again, applicant had amended the apparatus claim 1 by inserting wherein clauses directed to steps 2 through 4 as recited in claim 14. Step 4 recites conditions which can be read out of the claims. See Ex parte Schulhauser, 2013-007847 (Apr. 28, 2016) [Claim construction - conditional language]. Here at least one of the conditions needs to occur. 
In the rejection, discussion is had to Shen and a newly applied reference Hawryluk. That reference teaches amended recitations as explained in the rejection. The references are in the same field of endeavor and address the same problem. The combination of references have the advantage as set forth in the rejection.
 Zhang in paragraphs 18-35, fig 1-8 discloses a laser annealing device and an annealing method thereof, the annealing device comprises: a circulation time-delay device 300, an energy detector 105, a light equalizer 203, and more, for monitoring laser energy; and a controller 600, being connected to the laser and the circulation time-delay 300 respectively, for receiving the data information thereof and controlling it. Also, the laser regulator further monitors the position of the light spot, while the central control system being connected to the temperature monitoring system and receiving data thereof are conventional.
Talwar et al (US 2005/0189329) teaches a laser annealing apparatus (Fig. 7B, see below), comprising: a laser light source, configured to generate a light beam; a first optical unit, configured to convert the light beam generated by the laser light source into a polarized light beam of a first type (the first optical unit comprises polarizer 302), a second optical unit, comprising a reflector; and the reflected light beam from the surface of the silicon wafer is further reflected by the reflector and is thereby incident on the surface of the silicon wafer for a second time along a second optical path and reflected by the surface of the silicon wafer (Fig. 7B; “recycling optical system 300 arranged to receive reflected radiation 23R and redirect it back to the substrate as recycled radiation 23RD” [0109]; recycling optical system 300 may comprise a lens and a reflector” [0110]), wherein the second optical path is symmetrical to the first optical path with respect to a line perpendicular to the surface of the silicon wafer (Fig. 7B, line N is perpendicular to the surface of substrate 16; “the incidence angle of the reflected beam, 923np, is equal and opposite to radiation beam incident angle 623” [0109]), wherein the second optical unit functions like an energy compensation unit allowing multiple times of light beam incidence and reflection on the surface of the silicon wafer and hence compensation for the reflected light beam (in the apparatus of Fig. 7B, beam 23 is incident on the substrate, and is then reflected as beam 23R toward recycling optical system 300; therefore, beam 23 is a first incident beam, and beam 28R is a first reflected beam; subsequently, recycling optical system 300 reflects beam 23R as beam 23RD back toward the substrate; therefore, beam 23RD is a second incident beam; though not shown in Fig. 7B, beam 23RD is reflected by the substrate toward laser diode array 12; Talwar indicates this in paragraph 0012, stating that the recycled radiation severely attenuated after passing through isolation element 306, half wave plate 304, and then polarizer 302; this beam (not shown in Fig. 7B) is a second reflected beam; therefore, the first and second incident beams correspond to the claimed multiple times of light beam incidence on the surface, and the first and second reflected beams correspond to the claimed multiple times of light beam reflection on the surface).
Fig. 7B of Talwar does not expressly teach a polarizing splitter, wherein the polarizing splitter is configured to make the polarized light beam of the first type incident on and reflected by a surface of the silicon wafer for a first time along a first optical path.
                                   
    PNG
    media_image3.png
    483
    646
    media_image3.png
    Greyscale


 Talwar discloses another annealing system that utilizes a polarizing splitter, wherein the polarizing splitter is configured to make the polarized light beam of the first type incident on and reflected by a surface of the silicon wafer for a first time along a first optical path (in Fig. 11, "if the incidence angles of both systems (i.e., 823 and @’23.) are equal, and they are arranged to be diagonally opposed, then the radiation reflected from one system enters the other. Theoretically, placing a polarizer or a polarizing beam -splitter, and a Faraday rotator or an isolator, and a half-wave plate in the path between the laser diode array [12] and the substrate 16 can solve this problem” [0132]).
While Fig. 11 of Talwar utilizes multiple laser sources an annealing system in which multiple laser beams are used, the purpose of including a polarizing splitter in the apparatus of Fig. 11 is to prevent reflected radiation from entering a laser source system [01232]. This inclusion of a polarizing splitter is also applicable to systems that comprise a single laser source but wherein a reflected beam could be directed back to the laser source, as is shown in Fig. 7B.
Toida  (US 7365285) is related to a laser annealing apparatus. Toida teaches wherein the second optical unit further comprises a 1/4 wave plate disposed in the second optical path and between the first reflector and the surface of the silicon wafer, and the 1/4 wave plate is configured to alter a type of a light beam that is incident on the 1/4 wave plate (Fig. 2 of Toida shows 1% wave plate 314). The inclusion of a 4 wave plate allows for a change in the polarization of the light beam [Col. 13, lines 27-39], such that the light beam will have an appropriate polarization in order to effectively carry out the laser annealing process, as recognized by Toida. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761